United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1073
                        ___________________________

                               Timothy James Walter

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: September 24, 2020
                             Filed: October 6, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Timothy James Walter appeals a district court1 order affirming the denial of
disability insurance benefits. We agree that substantial evidence on the record as a

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
whole supports the Commissioner’s adverse decision. See Schwandt v. Berryhill, 926
F.3d 1004, 1008 (8th Cir. 2019) (de novo review). Specifically, we find no basis in
the extensive medical records for finding that any conditions other than those
identified by the administrative law judge (ALJ) were severe impairments. See Kirby
v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007) (if impairment has no more than minimal
impact on claimant’s ability to work, it is not severe). We further find the ALJ’s
determination that Walter’s subjective complaints were not entirely credible
supported by substantial evidence, see Swink v. Saul, 931 F.3d 765, 770-71 (8th Cir.
2019) (ALJ may discount subjective complaints if record as whole is inconsistent
with claimant’s testimony; because ALJ is in better position to gauge credibility and
resolve conflicting evidence, this court will not substitute its opinion for ALJ’s); and
we find no merit to Walter’s various challenges to the ALJ’s residual functional
capacity (RFC) findings, see Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013)
(ALJ determines RFC based on all relevant evidence, including medical records,
observations of treating physicians and others, and claimant’s own description of his
limitations); Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (burden of
persuasion to demonstrate RFC and prove disability remains on claimant). Finally,
we find no abuse of discretion in the ALJ’s decision not to issue a subpoena to a
physical therapist who conducted a functional capacity evaluation. See Passmore v.
Astrue, 533 F.3d 658, 661-66 (8th Cir. 2008) (standard of review). The judgment is
affirmed.2
                       ______________________________




       2
        Because Walter did not raise his Appointments Clause argument in the proceedings
before the Commissioner, we decline to address it on appeal from the district court’s
decision. See Davis v. Saul, 963 F.3d 790 (8th Cir. 2020), petition for cert. filed (U.S. July
29, 2020).

                                             -2-